[Letterhead of Imaging Diagnostic Systems, Inc.] June 6, 2011 VIA EDGAR Securities and Exchange Commission Division of Corporate Finance 100 F. Street, N.E. Washington, D.C. 20549 Attn: Ms. Mary Beth Breslin Dear Ms. Breslin: The undersigned, Imaging Diagnostic Systems, Inc. respectfully requests the acceleration of the effectiveness for its Registration Statement on Form S-1, Commission File Number 333-171327 to June 8, 2011 at 11:00 A.M. or as soon thereafter as possible. Sincerely, IMAGING DIAGNOSTIC SYSTEMS, INC. /s/ Linda B. Grable Linda B. Grable Chief Executive Officer
